Title: To James Madison from William Kirkpatrick, 22 March 1805
From: Kirkpatrick, William
To: Madison, James


Sir
Malaga 22d. March 1805.
The want of a conveyance direct to Washington, or any part of Virginia, has prevented a more early reply to your respected favor of the 20: May last year, as I wished at same time to give course to the Commission of Wine, and Fruit which you called for.
The Ship William & Mary, Captain Erasmus H. Tipling having called in here, in her way from Algiers to Norfolk, I have profited thereof to send you—
1 qr. Cask of Mountain Malaga Wine 10 years old
  2 Boxes 12 ℔ each Muscatel Raisins
  2 do  do Bloom Raisins
  1 Box 25 ℔ Jordan Almond Kernels
Which I have addressed to Daniel Bedenger Esq. Navy Agent, and requested his forwarding to you on arrival. I hope they may prove of a satisfactory quality, the Raisins are of the best that could be procured.

The Cost as ⅌ Note at foot you may, at your convenience, order to be paid to Mr. Joseph Gallego of Richmond who will receive the same for my account.
I would fain hope, you will on reconsideration, not insist on reimbursing equally the Cost of the articles formerly sent, being all out of my own Stores, and forwarded merely for the purpose of your tasting the Productions of this Country; If however you still are resolved thereon, you may order their Cost $80 to be paid Mr. Gallego on my account. I reiterate the assurance of respect, and Esteem with which I am Sir Your most Ob hble Servt.
Willm. Kirkpatrick,


  
    JM
    1 qr. Cask cased Ten Years old Mountain Wine at $28.
    
  
  
    
  2 half. Boxes Bloom Raisins
      2.50


  
2 do   do. Muscatel do.
    3. ”


  
1 Box 25 ℔s Jordan Almond Kernels
    9.50


  

$43.



